ICJ_128_Avena_MEX_USA_2003-05-22_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING AVENA AND OTHER
MEXICAN NATIONALS

(MEXICO v. UNITED STATES OF AMERICA)

ORDER OF 22 MAY 2003

2003

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE AVENA ET AUTRES
RESSORTISSANTS MEXICAINS

(MEXIQUE c. ÉTATS-UNIS D’AMERIQUE)

ORDONNANCE DU 22 MAI 2003
Official citation:

Avena and Other Mexican Nationals
(Mexico v. United States of America),
Order of 22 May 2003, .C.J. Reports 2003, p. 99

Mode officiel de citation:

Avena et autres ressortissants mexicains
(Mexique c. Etats-Unis d'Amérique),
ordonnance du 22 mai 2003, C.J. Recueil 2003, p. 99

 

Sales number
ISSN 0074-4441 N° de vente: 866

ISBN 92-1-070974-8

 

 
22 MAY 2003

ORDER

AVENA AND OTHER MEXICAN NATIONALS
(MEXICO v. UNITED STATES OF AMERICA)

AVENA ET AUTRES RESSORTISSANTS MEXICAINS
(MEXIQUE c. ETATS-UNIS D’AMERIQUE)

22 MAI 2003

ORDONNANCE
2003
22 May
General List
No. 128

99

INTERNATIONAL COURT OF JUSTICE

YEAR 2003

22 May 2003

CASE CONCERNING AVENA AND OTHER
MEXICAN NATIONALS

(MEXICO v. UNITED STATES OF AMERICA)

ORDER

The President of the International Court of Justice,

Having regard to Article 48 of the Statute of the Court, and to
Article 44 of the Rules of Court,

Having regard to the Order of 5 February 2003 whereby the Court,
taking account of the views of the Parties, fixed 6 June 2003 and 6 Octo-
ber 2003 respectively as the time-limits for the filing of the Memorial of
the United Mexican States and the Counter-Memorial of the United
States of America;

Whereas, by a joint letter dated 19 May 2003 and received in the
Registry on 20 May 2003 by facsimile, the Agents of the two Parties
requested that the time-limits fixed for the filing of the Memorial of
the United Mexican States and the Counter-Memorial of the United
States of America be extended to 20 June 2003 and to 3 November
2003 respectively ;

Taking account of the agreement of the Parties,
Extends to 20 June 2003 the time-limit for the filing of the Memorial of
the United Mexican States;

Extends to 3 November 2003 the time-limit for the filing of the
Counter-Memorial of the United States of America; and

Reserves the subsequent procedure for further decision.

Done in English and in French, the English text being authoritative, at
100 AVENA AND OTHERS (ORDER 22 V 03)

the Peace Palace, The Hague, this twenty-second day of May, two thou-
sand and three, in three copies, one of which will be placed in the archives
of the Court and the others transmitted to the Government of the United
Mexican States and the Government of the United States of America,

respectively.
(Signed) Sui Jiuyong,
President.

(Signed) Philippe COUVREUR,
Registrar.
